DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/838,840 of LIN et al. for “SMART HEIGHT SAFETY SYSTEM” filed on June 13, 2022 has been examined. 
	Claims 1-20 are pending.


Drawings
Drawings Figures 1-13 submitted on June 13, 2022 are in compliance with the provisions of 37 CFR 1.121(d).

Double Patenting Rejection  
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,393,313 B2. The difference between the patented narrower claims 1-15 and the instant broad claims 1-20 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/838,840:
U.S. Patent No. 11,393,313 B2:
Claim 1: A safety monitoring apparatus comprising: a monitoring module configured to couple to a safety harness, the monitoring module comprising: a main acceleration sensor; an air pressure sensor; a controller coupled to the main acceleration sensor and configured to receive sensor readings from the main acceleration sensor, the controller also coupled to the air pressure sensor and configured to receive sensor readings from the air pressure sensor; a receiver coupled to the controller; a first rebar hook configured to couple to a distal end of a lanyard, the lanyard being configured to couple at a proximal end to the safety harness, the first rebar hook comprising: a first acceleration sensor; a first hook sensor configured to detect an open-closed state of the first rebar hook, the first hook sensor comprising a magnetic field sensor; a first rebar hook transmitter coupled to the first acceleration sensor and first hook sensor, the first rebar hook transmitter being configured to transmit sensor readings from the first acceleration sensor and the first hook sensor to the receiver of the monitoring module; and a first magnetic field generator that cooperates with the first hook sensor to detect the open-closed state of the first rebar hook, the monitoring module further comprising: a main transmitter coupled to the controller and configured to transmit signals to a remote computing device.

Claim 2: The safety monitoring apparatus of claim 1, wherein the magnetic field sensor comprises a Hall-effect sensor.

Claim 3: The safety monitoring apparatus of claim 1, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether vertical sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time; in an instance in which the sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time, then assuming that a worker wearing the safety harness is in a vertical moving position; recording the changes in the open-closed states of the first hook sensor over a time span; determining whether a change in height as measured by the air pressure sensor has changed by more than a threshold height amount over the time span; and in an instance in which the change in height as measured by the air pressure sensor has changed by more than a threshold height amount over the time span, then generating a violation signal indicative of the worker improperly using the first rebar hook.

Claim 4: The safety monitoring apparatus of claim 1, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether vertical sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time; in an instance in which the sensor readings from the main acceleration sensor have not changed more than a minimum amount over a predetermined period of time, then assuming that a worker wearing the safety harness is in a horizontal moving position; determining whether an acceleration reading of the main acceleration sensor is substantially the same as an acceleration reading of the first acceleration sensor; and in an instance in which an acceleration reading of the main acceleration sensor is substantially the same as an acceleration reading of the first acceleration sensor, then generating a violation signal indicative of the worker improperly using the first rebar hook.

Claim 5: The safety monitoring apparatus of claim 1, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether the vertical sensor readings from the main acceleration sensor have been substantially equal to a local gravitational acceleration for more than a predetermined period of time; in an instance in which the vertical sensor readings from the main acceleration sensor have been substantially equal to a local gravitational acceleration for more than a predetermined period of time, then assuming that a worker wearing the safety harness has fallen; and transmitting to the remote computing device, via the main transmitter, an alert signal indicating that the worker wearing the safety harness has fallen.






Claim 6: The safety monitoring apparatus of claim 1, wherein the main transmitter is configured to wirelessly transmit the sensor readings from the main acceleration sensor, the first acceleration sensor, and the first hook sensor to the remote computing device.

Claim 7: The safety monitoring apparatus of claim 6, wherein the main transmitter is configured to wirelessly transmit signals to the remote computing device via a radio frequency channel.








Claim 8: The safety monitoring apparatus of claim 1, wherein the first rebar hook transmitter is configured to transmit sensor readings from the first acceleration sensor and first hook sensor to the receiver of the monitoring module via a Bluetooth wireless channel.
Claim 9: A safety monitoring apparatus comprising: a monitoring module configured to couple to a safety harness, the monitoring module comprising: a main acceleration sensor; a controller coupled to the main acceleration sensor and configured to receive sensor readings from the main acceleration sensor; a receiver coupled to the controller; and a first rebar hook configured to couple to a distal end of a lanyard, the lanyard being configured to couple at a proximal end to the safety harness, the first rebar hook comprising: a first acceleration sensor; a first hook sensor configured to detect an open-closed state of the first rebar hook, the first hook sensor comprising a magnetic field sensor; a first rebar hook transmitter coupled to the first acceleration sensor and first hook sensor, the first rebar hook transmitter configured to transmit sensor readings from the first acceleration sensor and the first hook sensor to the receiver of the monitoring module; and a first magnetic field generator that cooperates with the first hook sensor to detect the open-closed state of the first rebar hook, the monitoring module further comprising: a main transmitter coupled to the controller and configured to transmit signals to a remote computing device.





Claim 10: The safety monitoring apparatus of claim 9, wherein the magnetic field sensor comprises a Hall-effect sensor.

Claim 11: The safety monitoring apparatus of claim 9, wherein the main transmitter is configured to wirelessly transmit the sensor readings from the main acceleration sensor, the first acceleration sensor, and the first hook sensor to the remote computing device.

Claim 12: The safety monitoring apparatus of claim 11, wherein the main transmitter is configured to wirelessly transmit signals to the remote computing device via a radio frequency channel.

Claim 13: The safety monitoring apparatus of claim 9, wherein the first rebar hook transmitter is configured to transmit sensor readings from the first acceleration sensor and first hook sensor to the receiver of the monitoring module via a Bluetooth wireless channel.

Claim 14: A safety monitoring apparatus comprising: a monitoring module configured to couple to a safety harness, the monitoring module comprising: a main acceleration sensor; a controller coupled to the main acceleration sensor and configured to receive sensor readings from the main acceleration sensor; a receiver coupled to the controller; a rebar hook configured to couple to a distal end of a lanyard, the lanyard being configured to couple at a proximal end to the safety harness, the rebar hook comprising: a rebar hook acceleration sensor; a rebar hook sensor configured to detect an open-closed state of the rebar hook, the rebar hook sensor comprising a magnetic field sensor; a rebar hook transmitter coupled to the rebar hook acceleration sensor, the rebar hook transmitter being configured to transmit sensor readings from the rebar hook acceleration sensor to the receiver of the monitoring module, the rebar hook transmitter also being configured to transmit the open-closed state of the rebar hook to the receiver of the monitoring module; and a magnetic field generator that cooperates with the rebar hook sensor to detect the open-closed state of the rebar hook, the monitoring module further comprising: a main transmitter coupled to the controller and configured to transmit signals to a remote computing device.





Claim 15: The safety monitoring apparatus of claim 14, wherein the main transmitter is configured to wirelessly transmit signals to the remote computing device via a radio frequency channel.








Claim 16: The safety monitoring apparatus of claim 14, wherein the magnetic field sensor comprises a Hall-effect sensor. 

Claim 17: The safety monitoring apparatus of claim 14, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether vertical sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time; in an instance in which the sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time, assuming that a worker wearing the safety harness is in a vertical moving position; recording the changes in the open-closed states of the rebar hook sensor over a time span; determining whether a change in height as measured by the air pressure sensor has changed by more than a threshold height amount over the time span; and in an instance in which the change in height as measured by the air pressure sensor has changed by more than the threshold height amount over the time span, generating a violation signal indicative of the worker improperly using the rebar hook.

Claim 18: The safety monitoring apparatus of claim 14, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether vertical sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time; in an instance in which the sensor readings from the main acceleration sensor have not changed more than a minimum amount over a predetermined period of time, then assuming that a worker wearing the safety harness is in a horizontal moving position; determining whether an acceleration reading of the main acceleration sensor is substantially the same as an acceleration reading of the rebar hook acceleration sensor; and in an instance in which an acceleration reading of the main acceleration sensor is substantially the same as an acceleration reading of the rebar hook acceleration sensor, then generating a violation signal indicative of the worker improperly using the rebar hook.

Claim 19: The safety monitoring apparatus of claim 14, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether the vertical sensor readings from the main acceleration sensor have been substantially equal to a local gravitational acceleration for more than a predetermined period of time; in an instance in which the vertical sensor readings from the main acceleration sensor have been substantially equal to a local gravitational acceleration for more than a predetermined period of time, assuming that a worker wearing the safety harness has fallen; and transmitting to the remote computing device, via the main transmitter, an alert signal indicating that the worker wearing the safety harness has fallen.






Claim 20: The safety monitoring apparatus of claim 14, wherein the main transmitter is configured to wirelessly transmit the sensor readings from the main acceleration sensor, the rebar hook acceleration sensor, and the rebar hook sensor to the remote computing device.
Claim 1: A safety monitoring apparatus comprising: a monitoring module configured to couple to a safety harness, the monitoring module comprising: a main acceleration sensor; an air pressure sensor; a controller coupled to the main acceleration sensor and configured to receive sensor readings from the main acceleration sensor, the controller also coupled to the air pressure sensor and configured to receive sensor readings from the air pressure sensor; a receiver coupled to the controller; and a first rebar hook comprising: a first acceleration sensor; a first hook sensor configured to detect an open-closed state of the first rebar hook; and a first rebar hook transmitter coupled to the first acceleration sensor and first hook sensor, the first rebar hook transmitter configured to transmit sensor readings from the first acceleration sensor and the first hook sensor to the receiver of the monitoring module, wherein the first rebar hook is configured to couple to a distal end of a lanyard, and the lanyard is configured to couple at a proximal end to the safety harness, and wherein the first hook sensor comprises a magnetic field sensor, and the first rebar hook further comprises a first magnetic field generator that cooperates with the first hook sensor to detect the open-closed state of the first rebar hook.



Claim 2: The safety monitoring apparatus of claim 1. wherein the magnetic field sensor comprises a Hail-effect sensor.

Claim 3: The safety monitoring apparatus of claim 1, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether vertical sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time; if the sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time, then assuming that a worker wearing the safety harness is in a vertical moving position; recording the changes in the open-closed states of the first hook sensor over a time span; determining whether a change in height as measured by the air pressure sensor has changed by more than a threshold height amount over the time span; and if the change in height as measured by the air pressure sensor has changed by more than a threshold height amount over the time span, then generating a violation signal indicative of the worker improperly using the first rebar hook.


Claim 4: The safety monitoring apparatus of claim 1, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether vertical sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time; if the sensor readings from the main acceleration sensor have not changed more than a minimum amount over a predetermined period of time, then assuming that a worker wearing the safety harness is in a horizontal moving position; determining whether an acceleration reading of the main acceleration sensor is substantially the same as an acceleration reading of the first acceleration sensor; and if an acceleration reading of the main acceleration sensor is substantially the same as an acceleration reading of the first acceleration sensor, then generating a violation signal indicative of the worker improperly using the first rebar hook.


Claim 5: The safety monitoring apparatus of claim 1, wherein the monitoring module further comprises a main transmitter coupled to the controller and configured to transmit signals to a remote computing device. Claim 6: The safety monitoring apparatus of claim 5, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether the vertical sensor readings from the main acceleration sensor have been substantially equal to a local gravitational acceleration for more than a predetermined period of time; if the vertical sensor readings from the main acceleration sensor have been substantially equal to a local gravitational acceleration for more than a predetermined period of time, then assuming that a worker wearing the safety harness has fallen; and transmitting to the remote computing device, via the main transmitter, an alert signal indicating that the worker wearing the safety harness has fallen.

Claim 5: The safety monitoring apparatus of claim 1, wherein the monitoring module further comprises a main transmitter coupled to the controller and configured to transmit signals to a remote computing device.

Claim 7: The safety monitoring apparatus of claim 5, wherein the main transmitter is configured to wirelessly transmit the sensor readings from the main acceleration sensor, the first acceleration sensor, and the first hook sensor to the remote computing device. Claim 8: The safety monitoring apparatus of claim 7, wherein the main transmitter is configured to wirelessly transmit signals to the remote computing device via a radio frequency channel.

Claim 9: The safety monitoring apparatus of claim 1, wherein the first rebar hook transmitter is configured to transmit sensor readings from the first acceleration sensor and first hook sensor to the receiver of the monitoring module via a Bluetooth wireless channel.
Claim 10: A safety monitoring apparatus comprising: a monitoring module configured to couple to a safety harness, the monitoring module comprising: a main acceleration sensor; a controller coupled to the main acceleration sensor and configured to receive sensor readings from the main acceleration sensor; and a receiver coupled to the controller, a first rebar hook comprising: a first acceleration sensor; a first hook sensor configured to detect an open-closed state of the first rebar hook; and a first rebar hook transmitter coupled to the first acceleration sensor and first hook sensor, the first rebar hook transmitter configured to transmit sensor readings from the first acceleration sensor and the first hook sensor to the receiver of the monitoring module, wherein the first rebar hook is configured to couple to a distal end of a lanyard, and the lanyard is configured to couple at a proximal end to the safety harness, and wherein the first hook sensor comprises a magnetic field sensor, and the first rebar hook further comprises a first magnetic field generator that cooperates with the first hook sensor to detect the open-closed state of the first rebar hook. Claim 12: The safety monitoring apparatus of claim 10, wherein the monitoring module further comprises a main transmitter coupled to the controller and configured to transmit signals to a remote computing device.

Claim 11: The safety monitoring apparatus of claim 10, wherein the magnetic field sensor comprises a Hail-effect sensor.

Claim 13: The safety monitoring apparatus of claim 12, wherein the main transmitter is configured to wirelessly transmit the sensor readings from the main acceleration sensor, the first acceleration sensor, and the first hook sensor to the remote computing device.

Claim 14: The safety monitoring apparatus of claim 13, wherein the main transmitter is configured to wirelessly transmit signals to the remote computing device via a radio frequency channel.

Claim 15: The safety monitoring apparatus of claim 10, wherein the first rebar hook transmitter is configured to transmit sensor readings from the first acceleration sensor and first hook sensor to the receiver of the monitoring module via a Bluetooth wireless channel.

Claim 1: A safety monitoring apparatus comprising: a monitoring module configured to couple to a safety harness, the monitoring module comprising: a main acceleration sensor; an air pressure sensor; a controller coupled to the main acceleration sensor and configured to receive sensor readings from the main acceleration sensor, the controller also coupled to the air pressure sensor and configured to receive sensor readings from the air pressure sensor; a receiver coupled to the controller; and a first rebar hook comprising: a first acceleration sensor; a first hook sensor configured to detect an open-closed state of the first rebar hook; and a first rebar hook transmitter coupled to the first acceleration sensor and first hook sensor, the first rebar hook transmitter configured to transmit sensor readings from the first acceleration sensor and the first hook sensor to the receiver of the monitoring module, wherein the first rebar hook is configured to couple to a distal end of a lanyard, and the lanyard is configured to couple at a proximal end to the safety harness, and wherein the first hook sensor comprises a magnetic field sensor, and the first rebar hook further comprises a first magnetic field generator that cooperates with the first hook sensor to detect the open-closed state of the first rebar hook. Claim 5: The safety monitoring apparatus of claim 1, wherein the monitoring module further comprises a main transmitter coupled to the controller and configured to transmit signals to a remote computing device.

Claim 7: The safety monitoring apparatus of claim 5, wherein the main transmitter is configured to wirelessly transmit the sensor readings from the main acceleration sensor, the first acceleration sensor, and the first hook sensor to the remote computing device. Claim 8: The safety monitoring apparatus of claim 7, wherein the main transmitter is configured to wirelessly transmit signals to the remote computing device via a radio frequency channel.

Claim 2: The safety monitoring apparatus of claim 1. wherein the magnetic field sensor comprises a Hail-effect sensor. 


Claim 3: The safety monitoring apparatus of claim 1, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether vertical sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time; if the sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time, then assuming that a worker wearing the safety harness is in a vertical moving position; recording the changes in the open-closed states of the first hook sensor over a time span; determining whether a change in height as measured by the air pressure sensor has changed by more than a threshold height amount over the time span; and if the change in height as measured by the air pressure sensor has changed by more than a threshold height amount over the time span, then generating a violation signal indicative of the worker improperly using the first rebar hook.


Claim 4: The safety monitoring apparatus of claim 1, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether vertical sensor readings from the main acceleration sensor have changed more than a minimum amount over a predetermined period of time; if the sensor readings from the main acceleration sensor have not changed more than a minimum amount over a predetermined period of time, then assuming that a worker wearing the safety harness is in a horizontal moving position; determining whether an acceleration reading of the main acceleration sensor is substantially the same as an acceleration reading of the first acceleration sensor; and if an acceleration reading of the main acceleration sensor is substantially the same as an acceleration reading of the first acceleration sensor, then generating a violation signal indicative of the worker improperly using the first rebar hook.



Claim 5: The safety monitoring apparatus of claim 1, wherein the monitoring module further comprises a main transmitter coupled to the controller and configured to transmit signals to a remote computing device. Claim 6: The safety monitoring apparatus of claim 5, wherein the monitoring module further comprises a non-transitory computer readable medium containing instructions that, when executed, cause the controller to perform operations comprising: determining whether the vertical sensor readings from the main acceleration sensor have been substantially equal to a local gravitational acceleration for more than a predetermined period of time; if the vertical sensor readings from the main acceleration sensor have been substantially equal to a local gravitational acceleration for more than a predetermined period of time, then assuming that a worker wearing the safety harness has fallen; and transmitting to the remote computing device, via the main transmitter, an alert signal indicating that the worker wearing the safety harness has fallen.

Claim 7: The safety monitoring apparatus of claim 5, wherein the main transmitter is configured to wirelessly transmit the sensor readings from the main acceleration sensor, the first acceleration sensor, and the first hook sensor to the remote computing device.


In view of the above, since the subject matters recited in the broad claim 1 of the instant application were fully disclosed in and covered by narrow claim 1 of U.S. Patent No. 11,393,313 B2, allowing the claim 1 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
U.S. Publication No. 2013/0076515 A1 of Flynt et al, discloses apparatus for monitoring compliance with the 100% tied off rule for climbers using personal fall protection equipment. The personal fall protection monitoring system includes a remote monitoring module that monitors multiple harness systems. Each harness system includes sensors that detect various conditions associated with the harness, such as falling, the harness buckled properly, and the lanyards deployed properly. The system includes a harness module that monitors the sensors and indicates an alarm condition to the climber and to the remote monitoring module. The harness module includes a transmitter that communicates with the remote monitoring module. The remote monitoring module communicates with multiple harness systems to indicate and log the status of each harness system.

U.S. Publication No. 2015/0265860 A1 of Kennedy et al, discloses a safety system includes a load detection sensor retrofitable on a safety hook, a transmitter arranged to convey a load status signal, processing means for analyzing the load status signal, a receiver for receiving the load status signal and being operably connected to the processing means, warning means arranged to generate notifications, and a power source for providing energy to the transmitter, the receiver, and the processing means. The load detection sensor is arranged to generate a load status signal which is sent by the transmitter to the receiver and then analyzed by the processing means so that when the load status signal indicates that a load is undetected or that the safety hook is connected, the warning means are either inactive or generate a first notification but when the pressure status signal indicates that a load is detected or that the safety hook is disconnected, the warning means generate a second notification.

U.S. Publication No. 2015/0276521 A1 of Moore, JR. et al, discloses a safety harness monitoring and alerting system that includes the ability to verify and track harness mount point safety--where persons or objects may be safely "clipped in"--by monitoring weight, height, and/or other mechanical and environmental factors such as wind and temperature, and reporting on such monitoring such as by sending monitoring information back to a central tracking authority via wireless signals including a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.

U.S. Publication No. 2016/0354621 A1 of Moore, JR. et al, discloses a safety harnesses for accident prevention including a computer program product, system and/or method which performs the following actions (not necessarily in the following order and not necessarily in serial sequence): (i) receives machine-readable information about an anchor point; (ii) determines, based at least in part on an analysis of the machine-readable information about the anchor point, if connecting a load to the anchor point would be safe; and (iii) reports the results of this determination to a user.

U.S. Publication No. 2017/0193799 A1 of Holub, discloses a fall protection monitoring system comprising motion sensors on safety hooks and on a safety harness. The system includes an electronic module which monitors the motion sensors and sounds an alarm when the movements of the safety hooks and the safety harness indicate that the safety hooks are not attached to anchorages while the person is climbing or moving around on an elevated structure. The electronic monitor module also logs the movements of the safety hooks and the safety harness for retrieval at a later time by the climber's supervisor, employer, or other interested persons.

U.S. Publication No. 2019/0269949 A1 of Kennedy et al, discloses a safety system includes (a) a rope or lanyard; (b) a safety hook attached to the rope or lanyard; (c) a load detection sensor retrofit to the hook without altering the structural integrity of the hook; and (d) a transmitter arranged to convey a load status signal.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/					November 05, 2022           Primary Examiner, Art Unit 2685